Citation Nr: 1007382	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
2004 for the grant of service connection for residuals of 
prostate cancer status post prostatectomy with history of 
incisional hernia.

2.  Entitlement to an initial disability rating higher than 
60 percent for residuals of prostate cancer status post 
prostatectomy with history of incisional hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In a February 2005 rating decision, the RO granted the 
Veteran's claims for service connection for prostate cancer, 
status post radical prostatectomy and assigned an initial 
noncompensable rating, and erectile dysfunction (secondary to 
prostate cancer, status post radical prostatectomy) -
assigning an effective date of August 26, 2004, the date the 
Veteran's claim was received, for both conditions.  The RO 
also awarded the Veteran special monthly compensation based 
on loss of use of a creative organ, also retroactively 
effective from August 26, 2004, and denied his claim for a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.

In March 2005, the Veteran submitted a notice of disagreement 
(NOD) with the RO's February 2005 rating decision, providing 
that he disagreed with his noncompensable initial ratings for 
both prostate cancer, status post radical prostatectomy and 
erectile dysfunction.  In that letter, he also asserted that 
he had two surgeries for incisional hernia related to his 
prostate cancer, status post radical prostatectomy and he 
made an informal claim for a mental disorder, secondary to 
these conditions.  Following this, the Veteran also asserted 
in a May 2005 statement, that he disagreed with his effective 
date.  In the September 2005 statement of the case (SOC), the 
RO continued the Veteran's noncompensable ratings for 
prostate cancer, status post radical prostatectomy, as well 
as erectile dysfunction and found that the Veteran was not 
entitled to an earlier effective date for prostate cancer, 
status post radical prostatectomy.  

On his December 2005 VA Form 9, the Veteran expressly 
provided that he was appealing his noncompensable ratings for 
prostate cancer, status post radical prostatectomy and 
erectile dysfunction, as well as the effective date for 
service connection for his prostate cancer, status post 
radical prostatectomy.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  He also expressed an informal claim for 
temporary disability based on individual unemployability 
(TDIU) with respect to these conditions.

However, in a March 2006 rating decision, the RO increased 
the Veteran's rating for this condition from a noncompensable 
rating to 60 percent, including service connection for his 
history of incisional hernia, effective retroactively to 
August 26, 2004 -the effective date of the prior rating.  The 
RO also recharacterized the Veteran's service-connected 
erectile dysfunction to include Peyronie's disease and 
increased his rating from 0 to 20 percent -the highest 
possible rating for this condition, also effective 
retroactively to August 26, 2004.

In the March 2006 supplemental statement of the case (SSOC), 
the RO recharacterized the Veteran's prostate cancer, status 
post radical prostatectomy, as residuals of prostate cancer 
status post prostatectomy with history of incisional hernia 
(residuals of prostate cancer) and continued his 60 percent 
disability rating. In the SSOC, the RO also denied the 
Veteran's claim for an earlier effective date for this 
condition.  The Veteran has continued to appeal for an even 
higher rating and an earlier effective date for this 
condition -which now encompasses his history of incisional 
hernia.  See AB v. Brown, 6 Vet. App. 35 (1993) (it is 
presumed he is seeking the highest rating allowable, unless 
he expressly indicates otherwise). 

The Board notes that RO has not adjudicated the Veteran's 
claims for service connection for a mental disorder or for 
TDIU.  So the Board does not currently have jurisdiction to 
consider these additional issues.  38 C.F.R. § 20.200 (2009).  
Therefore, they are referred to the RO for appropriate 
development and consideration.




FINDINGS OF FACT

1.  On August 26, 2004, the RO received the Veteran's claim 
seeking service connection for prostate cancer, status post 
radical prostatectomy.

2.  In a February 2005 rating decision, the RO granted the 
Veteran's claim for service connection for prostate cancer 
status post radical prostatectomy and assigned an initial 
noncompensable rating retroactively effective from the date 
of his claim -August 26, 2004; and in a March 2006 rating 
decision, the RO increased the Veteran's initial disability 
rating for residuals of prostate cancer to 60 percent, 
effective August 26, 2004.

3.  Prior to August 26, 2004, the Veteran did not file an 
informal or formal claim relating to his prostate cancer and 
its residuals.

4.  With respect to the Veteran's residuals of prostate 
cancer status post prostatectomy with history of incisional 
hernia, voidance dysfunction is predominant in comparison to 
renal dysfunction, and, the medical evidence does not 
establish that he has persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  It establishes that 
the Veteran's hernia is healed with no disability or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than August 26, 2004, for the grant of service connection for 
residuals of prostate cancer status post prostatectomy with 
history of incisional hernia.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2009).


2.  The criteria for an initial disability rating higher than 
60 percent for residuals of prostate cancer status post 
prostatectomy with history of incisional hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.115a, Diagnostic Codes 7518, 7528 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in September 
2004, the RO advised the Veteran of the evidence needed to 
substantiate his underlying claim for service connection and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining, and what information or evidence he 
was responsible for providing - keeping in mind that his 
current claims initially arose in the context of him trying 
to establish his underlying entitlement to service 
connection, since granted.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The RO issued that September 2004 VCAA notice letter 
prior to initially adjudicating the Veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II). 

It equally deserves mentioning that the March 2006 
supplemental statement of the case (SSOC) and a more recent 
letter dated in May 2006 informed him of the downstream 
disability rating and effective date elements of his claim - 
keeping in mind that these claims arose in the context of him 
trying to establish his underlying entitlement to service 
connection, since granted.  His appeal concerns downstream 
issues -the effective date of the grant of service connection 
and whether he is entitled to a higher initial disability 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

In cases, as here, where an increased-rating claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed downstream 
issues, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Thereafter, once a notice of disagreement 
(NOD) has been filed, only the notice requirements for a 
rating decision and statement of the case (SOC) described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And, here, 
though not technically required, after granting service 
connection for the underlying condition in February 2005, the 
RO provided the additional Dingess notice in March and May 
2006.  So the Veteran has received all required VCAA notice 
concerning his claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Furthermore, the September 2005 statement of the case (SOC) 
discussed the requirements for receiving higher initial 
ratings for the Veteran's disability, including the 
applicable statutes and regulations.  And the RO provided 
reasons and bases for not assigning a higher initial rating.  
Moreover, the RO provided further discussion of this when 
readjudicating the claims in the March 2006 supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (indicating that, if VCAA notice was not 
provided prior to the initial adjudication of the claims or, 
if provided, was inadequate or incomplete, this timing error 
can be "cured" by providing any necessary notice and then 
readjudicating the claims, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.  That is to 
say, the timing error in the provision of the notice is 
rectified and, therefore, ultimately nonprejudicial, i.e., 
harmless error.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA medical records, and private medical records.  As there is 
no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met. 38 U.S.C.A. § 5103A.

II.  Entitlement to an Effective Date Earlier than August 26, 
2004 for Service Connection for Residuals of Prostate Cancer 

As mentioned, in a February 2005 rating decision the RO 
granted service connection and assigned an initial 
noncompensable disability rating for service connection for 
the Veteran's residuals of prostate cancer, effective 
retroactively from August 26, 2004, the date the Veteran 
filed his claim for VA compensation benefits for this 
condition.  He wants an earlier effective date for the grant 
of service connection.  But for the reasons and bases 
discussed below, there are no grounds for assigning an 
effective date earlier than August 26, 2004, for his award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The relevant facts of this case are not in dispute.  The 
Veteran was separated from active duty on March 28, 1969.  On 
August 26, 2004, he filed a claim for service connection for 
residuals of prostate cancer.  In February 2005, the RO 
granted service connection and assigned an initial 
noncompensable rating, effective retroactively from the 
August 26, 2004 claim. There is no legal authority for 
assigning an earlier effective date.

According to 38 U.S.C.A. § 5110(a), the effective date can be 
no earlier than August 26, 2004, since this is the date of 
receipt of the Veteran's claim.  The Board has reviewed the 
record but finds neither a formal nor an informal 
communication which can be construed as a claim for service 
connection for this condition prior to that date.  Indeed, 
the Veteran acknowledges that he did not submit a claim prior 
to that date; rather he asserts that, as he filed his claim 
when he became aware of his entitlement to service connection 
based on Agent Orange exposure, his filing date should not be 
held against him and his grant of service connection should 
be June 2001 -the date of his prostate cancer diagnosis.  See 
his May 2005.  

While the Board is sympathetic to the Veteran's position.  
However, the law does not provide for such a basis upon which 
to assign an effective date.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than August 26, 2004 for the grant of service 
connection for the Veteran's condition.  And because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the 
appeal is denied.




III.  Entitlement to an Initial Disability Rating Higher than 
60 percent
 for Residuals of Prostate Cancer

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are to be evaluated as 
100 percent disabling.  Following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e).

If there has been no local recurrence of metastasis of the 
neoplasm, VA rates this condition based on residuals of 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  The VA rating schedule provides descriptions of 
various levels of disability in each of the symptom areas of 
renal or voiding dysfunctions, infections, or a combination 
of these.  Where diagnostic codes refer the decision maker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.

VA rates voiding dysfunction under the rating criteria for 
urine leakage, urinary frequency, or obstructed voiding based 
on the nature of the disability in question. 38 C.F.R. § 
4.115a.

With regard to urine leakage (the specific symptom in 
relation to voiding dysfunction that is referred to in more 
detail below), the pertinent criteria indicate that for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, VA assigns a 20 
percent rating for changing absorbent material less than 2 
times per day. A 40 percent rating requires changing 
absorbent materials 2 to 4 times per day. A maximum 60 
percent rating requires the use of an appliance, or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

The applicable criteria for evaluating renal dysfunction 
provides that a noncompensable (i.e., 0 percent) rating is 
assigned where there is albumin and casts with a history of 
acute nephritis; or, hypertension noncompensable under DC 
7101. A 30 percent rating reflects albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under DC 7101. VA assigns a 60 percent 
rating for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under DC 7101. Where there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, VA assigns an 80 percent evaluation. A 100 percent 
rating is assigned for renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

As mentioned, the Veteran currently has an initial disability 
rating of 60 percent, which is the highest allowable rating 
under § 4.115a for voiding dysfunction and, for example, even 
higher than the maximum possible ratings for urinary 
frequency (40 percent), obstructed voiding (30 percent), and 
urinary tract infection (also 30 percent).  So, the only way 
that he could be entitled to a higher rating is by virtue of 
renal dysfunction.

The medical evidence of record reflects that the Veteran had 
a radical prostatectomy in June 2001.  Records of his follow-
up evaluation and treatment show no evidence of a recurrence 
of the cancer.  

In providing for the comprehensive disability rating of the 
Veteran's service-connected prostate cancer and ensuing 
residuals of that condition following his July 2001 radical 
prostatectomy procedure, application of 38 C.F.R. § 4.115b, 
DC 7528, is warranted throughout the process of evaluation 
and treatment for this condition.

The Veteran's October 2005 VA examination report provides 
that following the Veteran's July 2001 procedure, he started 
having postoperative urinary retention and had a urinary 
dilation procedure in 2001.  The report further provides 
that, since then, he has had incontinence with leaking of his 
urine.  It also provides that the Veteran reported using 
approximately 4 to 5 adult pads per day. 

The report further provides that in 2004, the Veteran had an 
inverse sling procedure for his incontinence, and this 
improved his symptoms.  It further provides that since that 
procedure, the Veteran has gone from having to change his 
adult pad every hour to having to change his adult pad every 
3 hours during the day and 1 to 2 times during the night.  
The report also provides that the Veteran reported having 2 
to 5 nocturnia events per night and that he must get up to 
urinate 1 to 2 times per night.  

The report further provides that in 2002, the Veteran 
underwent hernia repair in October 2002 and that this 
recurred in October 2003 when he had another repair of the 
incision with reimplantation of a mesh.  The report provides 
that since then, his hernia has been asymptomatic.

The report further provides that the Veteran has no need to 
catherize himself; no recurrent urinary tract infection, 
history of renal colic or bladder stones, or acute nephritis; 
and has not been admitted in the past year for urinary tract 
disease.  It also provides that he Veteran does not have any 
current treatments for his malignancy and he obtains a PSA 
approximately every 6 months and has been less than 0.1.  The 
report also provides that the Veteran denied any history of 
needing any frequent dilation procedures, draining procedures 
or diet therapy.  It also provides a BUN of 20 mg% and serum 
creatinine  of 1.0 mg %; and provides that the Veteran 
appeared in no acute distress, weighed 186 pounds at 6 feet 4 
inches tall, had blood pressure at 122/82, had a 62 pulse 
rate, and 98.6 temperature.

The Board finds that the Veteran's voidance dysfunction is 
predominant in comparison to renal dysfunction.  Moreover, 
there is no evidence of persistent edema and albuminuria with 
BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion as required for a 
higher 80 percent rating.  So, the record does not warrant a 
rating higher than 60 percent under 38 C.F.R. § 4.115a.

The Board notes that the Veteran's residuals of prostate 
cancer include his status post hernia incisions.  So, the 
Board will also consider application of 38 C.F.R. § 4.114, DC 
7339, which provides that a noncompensable rating is 
contemplated for a postoperative ventral hernia that is 
healed with no disability and no belt indicated.  The next 
higher rating, 20 percent, is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Here, the competent 
medical evidence indicates that the Veteran's hernia is 
healed with no disability or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  So, he is not entitled to additional disability 
compensation for his status post hernia incisions.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
Veteran, however, has not met the requirements for a rating 
higher than 60 percent at any time since the effective date 
of his award, so the Board may not stage his rating because 
he has been, at most, 60-percent disabled during the entire 
period at issue.

When the RO increased the Veteran's rating from a 
noncompensable rating to 60 percent, the RO made the rating 
increase retroactively effective from August 26, 2004, the 
date of receipt of his claim.  So his disability has been 
compensated at its current 60 percent level since the 
effective date of his claim.  None of the medical evidence 
suggests he is entitled to a rating higher than 60 percent 
for this condition.

Furthermore, there is nothing in the record to distinguish 
this case from the cases of numerous other Veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the 60 percent 
schedular rating adequately compensates the Veteran for the 
average impairment of earning capacity due to his service- 
connected residuals of prostate cancer.  He has not been 
hospitalized frequently for treatment of this condition; 
instead, the vast majority of his treatment has been on an 
outpatient basis, not as an inpatient, other than, for 
example, for his surgery.  The 60 percent rating he is 
receiving is, itself, a concession that his disability causes 
some significant impairment in his earning capacity.  See 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Therefore, in the 
absence of factors suggesting that he might be entitled to a 
higher rating, the Board finds that the criteria are not met 
for submission of this case for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an effective date earlier than August 26, 2004, 
for the grant of service connection for residuals of prostate 
cancer status post prostatectomy with history of incisional 
hernia is denied.

The claim for an initial disability rating higher than 60 
percent for residuals of prostate cancer status post 
prostatectomy with history of incisional hernia is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


